Title: From George Washington to Joseph Reed, 26 March 1779
From: Washington, George
To: Reed, Joseph


Dear Sir
Head Quarters Middle Brook 26 March 1779.
I lately recd, from Colo. Proctor, a Return of the Names and Ranks of the Officers of his Regiment, which I called for in order to endeavour to settle the relative Rank of the line of Artillery—I observe that Colo. Proctor stiles his Regt “The pennsylvania State Regt of Artillery.” from whence I am led to imagine that the Regiment may have been, by some late act of Congress, returned to the particular service of the State. I shall be glad to be informed precisely upon this point, because if it is again a State Regt I do not look upon my self at liberty to interfere with it, or to take the arrangement of the Rank of its Officers into consideration. I have the honor &.
